Exhibit 10.4

PROMISSORY NOTE




(SECURED BY DEED OF TRUST WITH ASSIGNMENT OF RENTS)

 

$100,000.00                                                                                                                                               
 Salt Lake City, Utah

            July 10, 2012




FOR VALUE RECEIVED, the undersigned Pacific WebWorks, Inc. (“Borrower”) jointly
and severally, promises to pay to the order of Principal Development LLC, a
Nevada limited liability company (“Lender”), at 2157 Lincoln Street, Salt Lake
City, Utah 84106, or at such other place as the holder hereof may designate, the
sum of One Hundred Thousand Dollars ($100,000.00), together with interest from
July 10, 2012 at the rate of seven per cent (7%) per annum on the unpaid
balance, said principal and interest payable as follows:




The entire principal amount, together with all accrued interest, shall be paid
in full on or before December 31, 2012.




Any payment made prior to the due date shall be applied first to the reduction
of accrued interest and the balance to the outstanding principal. The final
payment shall be applied first to the reduction of accrued interest and the
balance to the remaining outstanding principal.




If Borrower fails to pay any amount due under this Note in the manner and at the
time specified herein, or there is an Event of Default, as defined in the Deed
of Trust, the entire outstanding principal balance of this Note, all accrued
interest and all other evidenced obligations shall at the option of the Lender
become immediately due and payable without further notice or demand and Lender
may forthwith exercise the remedies available to Lender at law and in equity as
well as those remedies provided for herein or in the Deed of Trust. Interest
shall accrue on the principal amount after Borrower’s failure to pay any amount
under this Note in the manner and the time specified herein or after an Event of
Default, as defined in the Deed of Trust at the rate of fifteen per cent (15%)
per annum (the “Default Rate”).




If Borrower fails to pay any amount due under this Note in the manner or at the
time specified herein, or there is an Event of Default, as defined in the Deed
of Trust, Borrower shall pay all costs of collection including, without
limitation, reasonable attorney’s fees and disbursements and costs and fees of
appeal, all of which costs may be added to the secured obligations, together
with interest thereon at the Default Rate.




The makers hereof severally waive presentment for payment, demand and notice of
dishonor and nonpayment of this Note, and consent to any and all extensions of
time, renewals, waivers or modifications that may be granted by the holder
hereof with respect to the payment or other provisions of this Note, and to the
release of any security, or any part thereof, with or without submission.




This Note is secured by and entitled to the benefits and security contemplated
by that certain Deed of Trust (“Deed of Trust”), situated in Salt Lake County,
Utah, and an assignment of Rents and Leases and certain other collateral. This
Note evidences, and the Deed of Trust secures, payment of the secured
obligations.





--------------------------------------------------------------------------------




This Note may not be amended or modified except by a written agreement.




This Note is to be construed and enforced in all respects in accordance with the
laws of the State of Utah. If any provision hereof is held to be invalid or
unenforceable by a court of the competent jurisdiction, the other provisions of
this Note shall remain in full force and effect.




This obligation shall bind Borrower and, to the extent applicable, its heirs,
successors and assigns, and the benefits hereof shall inure to Lender and its
successors and assigns.




The value and consideration received is for business or investment purposes, and
is not for personal, family, household, agricultural or consumer credit
purposes.




IN WITNESS WHEREOF, Borrower, intending to be legally bound, has caused this
Note to be executed as of the day, month and year first above written.




PACIFIC WEBWORKS, INC.







/s/K. Lance Bell

K. Lance Bell

President







STATE OF UTAH

)

: SS

COUNTY OF SALT LAKE

)




On July 10, 2012, the above signed, K. Lance Bell personally appeared before me,
is known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.










[Notary seal]

/s/Jenelle Daley

NOTARY PUBLIC








--------------------------------------------------------------------------------

ADDENDUM TO PROMISSORY NOTE

DATED JULY 10, 2012







November 2, 2012

Salt Lake City, UT




This addendum as related to and authorized in the Promissory Note of July 10,
2012 by and between Pacific WebWorks, Inc. (“Borrower”) and Principal
Development, LLC (“Lender”) in the amount of $100,000.




Lender agrees to extend the current maturity date of the Promissory Note dated
July 10, 2012 to January 10, 2014, with the entire principal amount, together
with all accrued interest, to be paid in full on or before January 10, 2014.




All other terms of the original Promissory Note including collateral will remain
intact.










BORROWER:




PACIFIC WEBWORKS, INC.










/s/ K. Lance Bell

Dated: 11/2/2012




By:  K. Lance Bell




Its:  President










LENDER:




PRINCIPAL DEVELOPMENT, LLC










/s/ John Clayton

Dated: 11/2/2012




By: John Clayton




Its: Manager






